EXHIBIT 23.2 Schumacher & Associates, Inc. Certified Public Accountants 7931 S. Broadway, #314 Littleton, CO 80122 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation in Amendment No. 3 to the Registration Statement of MusclePharm Corporation (formerly Tone in Twenty) on Form S-1, of our report dated October 26, 2009, relating to the financial statements of Muscle Pharm, LLC for the period from April 22, 2008 (inception) to December 31, 2008. /s/ Schumacher & Associates, Inc. Schumacher & Associates, Inc. Littleton, Colorado March 15, 2010
